By the Court.—O’Gorman, J.
—This is an action to recover damages from an injury to plaintiff by reason of alleged negligence of the defendants, on December 22, 1880. The plaintiff, a customer of the defendants, in the act of entering their store in Chambers street, by a side door in College place, was struck by a large hogshead which fell through an open hatchway from an upper floor. Much testimony was taken at the trial both as to negligence on the part of the defendants, and contributory negligence on the part of the plaintiff, and it was submitted fully and fairly to the jury by the trial judge.
The requests to charge made by the defendants’ counsel were either unnecessary, the judge having in effect charged in his own language as requested, or were not sustained by the evidence. No error has been committed.
The judgment should be affirmed, with costs, and the order appealed from affirmed, with $10 costs.